Title: To Benjamin Franklin from Geneviève Le Veillard, 18 November 1779
From: Le Veillard, Geneviève-Elisabeth Belamy
To: Franklin, Benjamin


Dreux 18 9bre 1779
Vous souvient il, Monsieur, d’avoir demandé a ce que vous appellez votre enfant, une petite lettre pendant son séjour a dreux? Il est trop bon a vous de vouloir bien quelle vous occupe d’elle; mais cest bien peu pour elle de ne pouvoir que vous écrire; car en concience elle aimeroit infiniment mieux vous voir et même vous embrasser, quoique vous disiez quelle ne le fasse pas de bonne grace; savez vous que vous etes quelques fois tres injuste vis avis de moi? Vous savez sans doute un grand nombre de choses, vous avez beaucoup voyagé. Vous connoissez les hommes, mais vous n’etes jamais entré dans la tête dune fille, françoise; eh bien! je vais vous dire Leur secret, quand vous voulez en embrasser une, et quelle pretend que cela ne lui fait pas de peine, cest a dire, que cela luy fait plaisir. A présent que je vous ai dit le fin de la chose, jespere que vous ne me ferez plus de mauvaises querelles; ne m’en faites pas non plus de ne vous avoir pas écrit plutot. Depuis que nous sommes ici, nous avons eu beaucoup d’affaires qui m’en ont empêchée; nous avons été a la noce de ma cousine, nous avons dansé et nous avons été Las, et puis elle s’est en allée a la terre de son mary et nous avons été tristes. Il est vrai qu’on nous a dit des nouvelles de nos bons insurgents qui nous auroient rendus gays, si nous eussions été bien surs quelles fussent vraies; jespere que si vous en avez de bonnes qui soyent certaines, vous voudrez bien me les dire et me donner aussy de celles de votre santé; les nôtres sont tres bonnes; papa et maman vous assurent dabord de leur respect et ensuitte de l’amitié la plus tendre. Cest ce que font tous ceux qui vous connoissent.
Adieu, Monsieur, vous m’avez dit que lorsque vous m’écririez que vous m’aimez un peu, cela voudroit dire beaucoup. Moi je vous dis que je vous aime beaucoup. Jespere que vous n’en concluerez pas que je vous aime un peu. Ce seroit encore une injustice à vous, et je vous assure que mon beaucoup est a prendre dans toute sa valeur.				
Bien des compliments a Mr votre petit fils, si cela ne le chagrine pas trop. Jai lhonneur d’etre Monsieur Votre tres humble et tres obeissante Servante
Leveillard
 Notation: Le Veillard 18. 9bre. 1779.
